Citation Nr: 0935330	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-14 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969.  The DD-214 indicated the Veteran had three 
years of previous other service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied service connection for diabetes mellitus.  

In August 2009 a video hearing was held by the Board.  The 
transcript is of record. 


FINDINGS OF FACT

1. Personnel records show that the Veteran served in the U.S. 
Navy during the Vietnam War in the waters off the coast of 
Vietnam, but do not show any in-country service.

2. Diabetes mellitus was not first manifest during service, 
or within a year after discharge from service, and the 
medical evidence of record does not show that the Veteran's 
diabetes mellitus is related to any disease or injury 
incurred in or aggravated by service.  


CONCLUSION OF LAW

1. The criteria for service connection for diabetes mellitus, 
to include as due to herbicide exposure, are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did. 
 All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.  

The Veteran was not examined by VA in conjunction with his 
claim of service connection for diabetes mellitus; however, 
no such examination is necessary in this case because there 
is no indication, either by medical evidence or the Veteran's 
own statements, that the current disability is associated 
with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran contends that he has diabetes mellitus as a 
result of his service in the U.S. Navy, which included 
service in waters offshore from the Republic of Vietnam.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  'Service connection' basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
diabetes mellitus, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
'Service in the Republic of Vietnam' includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases, including diabetes 
mellitus type II, shall be service-connected if manifested to 
a degree of 10 percent or more at any time after service, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records show a diagnosis of diabetes mellitus 
in April 2004.  The private medical records do not provide an 
opinion as to the cause of the Veteran's diabetes mellitus. 

At the August 2009 Board hearing the Veteran testified that 
he was diagnosed with diabetes approximately five years 
prior.  He stated that he served as a cook aboard a ship 
which was stationed off the coast of Vietnam.  The Veteran 
testified that he never left the ship or stepped foot in the 
country of Vietnam. 

Personnel records show that the Veteran served in the U.S. 
Navy during the Vietnam War and that he was aboard the USS 
Bon Homme Richard, CVA-31, that was in the official waters of 
Vietnam on intermittent dates between February 1968 and 
August 1969.  The National Personnel Records Center was not 
able to corroborate any in-country service in Vietnam.  VA 
regulations provide for a presumption of herbicide exposure 
only if service in the waters offshore of Vietnam also 
involved land service.  See 38 C.F.R. § 3.307(a)(6).

For this reason, the Veteran cannot be presumed to have been 
exposed to herbicides in service per 38 C.F.R. § 3.309(e) 
which would permit service connection whenever diabetes is 
manifested post-service.  

Additionally the record does not reflect that the Veteran's 
diabetes mellitus developed to degree of 10 percent within 
one year from the date of termination, September 1969.  38 
C.F.R §3.309(a)   Notwithstanding, the Veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The record does not show any evidence of a direct 
relationship between diabetes mellitus and service.  The 
service treatment records show no evidence of diabetes 
mellitus.  At discharge from service, clinical evidence was 
negative for any findings of diabetes mellitus.  The first 
diagnosis of diabetes mellitus after service was not until 
approximately 2004, which is 35 years following discharge.  
There is also no evidence of continuity of symptomatology of 
diabetes mellitus from service or during the 35 years before 
this disability was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).

The Veteran has argued that his current diabetes mellitus is 
related to service however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
diabetes mellitus and his views are of no probative value.  
While the Veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the Veteran's diabetes 
mellitus and his service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the service 
connection claim for diabetes mellitus, to include as 
secondary to herbicide exposure; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


